Citation Nr: 1106014	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO. 05-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right eye injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from April 1997 to August 1997 
and from January 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. The RO granted service connection for 
residuals of a right eye injury and assigned an initial rating of 
10 percent, effective from June 8, 2003, the day following the 
Veteran's discharge from active service. The Veteran appeals for 
an initial rating in excess of 10 percent. 

The Veteran provided testimony at a June 2006 hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is 
associated with the claims file.

This matter was the subject of Board remands in August 2007 and 
October 2008. Those remands directed in part that the Veteran be 
examined for headaches etiologically related to his service-
connected right eye disorder. As a result, in a rating decision 
dated in March 2010, of which the Veteran was provided notice by 
a letter dated on April 6, 2010, the RO granted entitlement to 
service connection for tension headaches, effective from June 8, 
2003, as caused by his service-connected eye disability, and 
assigned a noncompensable initial rating for the headaches. As 
the headaches were diagnosed by a VA examiner as tension 
headaches, they are a condition separate from though caused by 
the Veteran's service-connected right eye disability. Thus, the 
matter of the rating assigned for the headaches is not within the 
Board's jurisdiction. Should the Veteran wish to initiate an 
appeal with the initial rating assigned for headaches he should 
submit a notice of disagreement within one year of the April 6, 
2010, notice of the rating decision. See 38 U.S.C.A. § 7105. 


FINDINGS OF FACT

1. The Veteran had average contraction of visual field of the 
right eye to 54 degrees on VA examination in May 2004.

2. The Veteran had diplopia of the right eye at 31 to 40 degrees 
downward, at 31 to 40 degrees laterally on the nasal side, and at 
31 to 40 degrees laterally on the temporal side, at a VA 
examination in June 2008; credible and competent lay evidence 
indicates onset of this condition in approximately January 2007.

3. From June 2003 forward the Veteran has experienced active 
pathology due to unhealed injury of the right eye.


CONCLUSIONS OF LAW

1. For the period from June 8, 2003, the criteria for a 20 
percent disability rating, but no higher, for right eye visual 
field constriction with active pathology due to unhealed injury 
of the eye are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.25, 4.76a, 4.77, 4.84a, Diagnostic Codes 6009, 
6079, 6080 (2008) (i.e., as in effect prior to December 10, 
2008). 

2. For the period from January 1, 2007, the criteria for a 30 
percent disability rating, but no higher, for right eye visual 
field constriction with diplopia of the right eye and active 
pathology due to unhealed injury of the eye are met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.76a, 4.77, 
4.84a, Diagnostic Codes 6009, 6077, 6079, 6080, 6090 (2008) 
(i.e., as in effect prior to December 10, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial rating in excess of 10 percent for 
service-connected right eye disability. 

In this decision the Board will find that the preponderance of 
the evidence shows that the Veteran had disabling contraction of 
visual field of the right eye from June 8, 2003, forward, and 
diplopia of the right eye at 31 to 40 degrees downward, laterally 
on the nasal side, and literally on the temporal side, from 
approximately January 2007 forward.

Additionally, the Board finds evidence shows that the Veteran has 
experienced active pathology due to unhealed injury of the eye 
from June 8, 2003, forward.
 
Applying the above factual findings to the criteria for rating 
eye disabilities, the Board will find that a higher initial 
rating of 20 percent for right eye disability warranted for the 
period from June 8, 2003, to December 31, 2006, and that a higher 
initial rating of 30 percent is warranted for the period from 
January 1, 2007, forward.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction; Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).
 
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was provided VCAA notice as to what was 
required to substantiate his claim for service connection for an 
eye injury in May 2004, prior to initial adjudication of his 
claim. The claim for service connection was granted in August 
2004 and an initial rating of 10 percent was assigned. The 
current appeal was initiated as a result of receipt of a March 
2005 notice of disagreement with the 10 percent initial rating. 

As the August 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for right 
eye disability, the claim was substantiated and the purpose of 
VCAA notice was fulfilled. As such, his filing of a notice of 
disagreement as to the initial rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a). See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159(b)(3) (no duty to provide VCAA notice arises upon receipt 
of a notice of disagreement).

As to the duty to assist, as directed by the Board in an October 
2008 remand, the RO/AMC obtained a report of a detailed June 2008 
VA examination of the Veteran's eyes and associated it with the 
claims file, and requested the Veteran to identify any 
outstanding relevant records of medical treatment so that VA 
could assist in obtaining them. 

The Veteran did not respond to VA's request that he identify any 
additional VA or private treatment records; as a result, the 
RO/AMC could take no further action in obtaining additional 
relevant evidence. The Veteran was scheduled to attend a VA 
examination in June 2010, but did not appear for the examination 
and has not provided good cause for not attending the 
examination. The Veteran was informed of his failure to appear 
for the examination in a June 2010 supplemental statement of the 
case, but did not respond. 

This is an initial rating claim, a type of "original" claim. 
Accordingly, in light of the Veteran's failure to appear for a 
scheduled VA examination without good cause, the case is to be 
rated on the evidence of record. See 38 C.F.R. § 3.655(b). There 
is therefore no need to consider whether prior examinations were 
adequate for rating purposes, since VA regulations provide for no 
further duty to schedule additional examinations where there is a 
failure to attend an examination without a showing of good cause. 

All duty-to-assist related actions requested by the Board in 
October 2008 were accomplished to the extent the Veteran's 
cooperation would allow. The duty to assist in the development 
and the adjudication of a claim is not a one-way street. Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996). The Board therefore finds 
that substantial compliance with its October 2008 remand has been 
achieved. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 



Merits of the Claim

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, is an original 
claim as opposed to a new claim for increase. Fenderson v. West, 
12 Vet. App. 119 (1999). In such cases, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings. Id. 

The Board initially notes that the regulations for the rating of 
eye disabilities were amended effective from December 10, 2008. 
However, the new rating criteria are applicable to claims for 
benefits received by VA on or after December 10, 2008. As the 
Veteran's appeal for an increased initial disability rating stems 
from a March 2004 claim for benefits, the new eye regulations and 
rating criteria are not for application in the present case. See 
73 Fed. Reg. 66544 (November 10, 2008). The regulations 
previously in effect apply here and the new criteria will not be 
further discussed or considered.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079. A disability rating for visual 
impairment is based on the best distant vision obtainable after 
the best correction by glasses. 38 C.F.R. § 4.75. The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye and 
the vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a. 

With regard to impairment of central visual acuity, former 
Diagnostic Code 6079 allows for a 10 percent disability rating 
when corrected vision in one eye is no better than 20/50, and 
corrected vision in the other eye is 20/40 or better. A 
noncompensable disability rating is assigned where corrected 
vision in both eyes is 20/40 or better. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2008). 

Because the Veteran is not service-connected for left eye 
disability the Veteran's right eye disability will be rated under 
the assumption that vision in the left eye is 20/40 or better. 
See 38 C.F.R. § 3.383. The Board notes additionally that VA 
examinations show that the Veteran has full visual field of the 
left eye and corrected visual acuity of better than 20/40 (20/20 
corrected distant vision in the left eye was found at VA 
examinations in May 2004 and June 2008).

Central corrected distant visual acuity of the Veteran's service-
connected right eye has been measured at VA examinations as 
better than 20/40 (20/30 in May 2004 and 20/20 in June 2008) so 
that no more than a noncompensable rating is available for loss 
of central visual acuity. There is no evidence to show corrected 
central visual acuity of 20/50 or worse; the preponderance of the 
evidence is therefore against assignment of a compensable rating 
for loss of central visual acuity.

Pursuant to 38 C.F.R. § 4.76a, Table III, the normal visual field 
extent at the 8 principal meridians, in degrees, is temporally, 
85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; 
up nasally, 55; up, 45; up temporally, 55. The normal total is 
500 degrees.

Diagnostic Code 6090 pertains to rating of diplopia (double 
vision). Under Diagnostic Code 6090, ratings are based on the 
degree of diplopia and the equivalent visual acuity. The ratings 
are applicable to only one eye. A rating cannot be assigned for 
both diplopia and decreased visual acuity or field of vision in 
the same eye. 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2. 

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual fields in each of 
the eight 45 degree principal meridians. The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 4.76a, 
Table III (2008). The degrees lost are then added together to 
determine total degrees lost. This is subtracted from 500. The 
difference represents the total remaining degrees of visual 
field. The difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a (2008).

Diplopia is measured using the Goldmann Perimeter Chart. 38 
C.F.R. § 4.77 (Figure 2) (2008). The chart identifies four major 
quadrants (upward, downward, and two lateral), plus a central 
field (20 degrees or less). If diplopia exists within the central 
20 degrees of vision, the equivalent visual acuity is 5/200. 
Diplopia from 21 degrees to 30 degrees is the equivalent of 
visual acuity of 15/200 when down, 20/100 when lateral, and 20/70 
when up. Diplopia from 31 degrees to 40 degrees is the equivalent 
of 20/200 visual acuity when down, 20/70 when lateral, and 20/40 
when up. 38 C.F.R. § 4.84a, Diagnostic Code 6090.

When the diplopia field extends beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation. 38 C.F.R. § 4.84a, Diagnostic Codes 6090, 
Note 3. 

When diplopia exists in two individual and separate areas of the 
same eye, the equivalent visual acuity will be taken one step 
worse, but no worse than 5/200. 38 C.F.R. § 4.84a, Diagnostic 
Codes 6090, Note 4. 

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent to 
20/70 visual acuity if it is lateral; and (c) equivalent to 
20/200 visual acuity if it is down. If the diplopia is from 21 to 
30 degrees, it is rated (a) equivalent to 20/70 visual acuity if 
it is up; (b) equivalent to 20/100 visual acuity if it is 
lateral; and (c) equivalent to 15/200 visual acuity if it is 
down. If the diplopia is central at 20 degrees, it is rated 
equivalent to visual acuity of 5/200. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6090. The rating is applied to the poorer eye 
and combined with the visual acuity of the better eye to arrive 
at a rating provided in 38 C.F.R. § 4.84a, Table V. 

At a VA examination in May 2004 the Veteran's right eye visual 
field had an average contraction of 54 degrees. Temporally field 
of vision was 45 degrees as compared to 85 degrees normal. 
Temporally down field of vision was 45 degrees as compared to 85 
degrees normal. Down field of vision was 54 degrees as compared 
to 65 degrees normal. Down nasally field of vision was 68 degrees 
as compared to 50 degrees normal. Nasally field of vision was 73 
degrees, as compared to 60 degrees normal. Up nasally field of 
vision was 65 degrees as compared to 55 degrees normal. Up field 
of vision was 39 degrees as compared to 45 degrees normal. Up 
temporally field of vision was 40 degrees as compared to 55 
degrees normal. Total remaining field of vision was 429. Average 
contracted visual field was this number divided by eight and 
rounded up-54 degrees. This warrants a 10 percent rating either 
based on contraction of visual field or equivalent visual acuity 
of 20/50. See 38 C.F.R. § 4.84a, Diagnostic Codes 6079, 6080. 

At the May 2004 VA examination, the Veteran was noted not to have 
diplopia. 

At a Board hearing in June 2006, the Veteran indicated he had 
very recently had surgery on his eye and that his condition had 
significantly worsened over time. He described episodes of severe 
pain due to recurrent injury and what he understood to be corneal 
erosion of the eye.

The Veteran was seen at a VA examination in April 2008. It was 
noted that the Veteran had not been seen at the VA eye clinic 
since 2005. The examiner did not have the Veteran's claims file 
and did not conduct an examination of the Veteran's right eye 
that is sufficient for rating purposes. He requested a VA eye 
consult for the Veteran.

After the Board's October 2008 remand of this matter, a June 2008 
VA report of consultation was associated with the claims file. It 
appears that the June 2008 consultation was conducted both for 
treatment purposes and to obtain results sufficient for rating of 
eye disability for VA compensation purposes. 

At the June 2008 examination, the Veteran reported constant 
monocular diplopia left greater than right. (Diplopia is to be 
rated for one eye only, and for the service-connected eye where 
disability of only one eye is service-connected-see 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090, Note 2 (2008).)  The Veteran 
reported having had surgery on his eye with a scalpel 
approximately two to three years prior, and reported an onset of 
diplopia some time after the surgery, approximately 1 1/2 years 
prior to the June 2008 VA examination.

At the VA examination in June 2008 the Veteran's right eye visual 
field had an average contraction of 22 degrees. Temporally field 
of vision was 30 degrees as compared to 85 degrees normal. 
Temporally down field of vision was 28 degrees as compared to 85 
degrees normal. Down field of vision was 22 degrees, as compared 
to 65 degrees normal. Down nasally field of vision was 22 degrees 
as compared to 50 degrees normal. Nasally field of vision was 27 
degrees, as compared to 60 degrees normal. Up nasally field of 
vision was 22 degrees as compared to 55 degrees normal. Up field 
of vision was 12 degrees as compared to 45 degrees normal. Up 
temporally field of vision was 20 degrees as compared to 55 
degrees normal. Total remaining field of vision was 174. Average 
contracted visual field was this number divided by eight and 
rounded up-22 degrees. This warrants a 10 percent rating either 
based on contraction of visual field or equivalent visual acuity 
of 20/50. See 38 C.F.R. § 4.84a, Diagnostic Codes 6079, 6080 
(2008). 

However, the Veteran may alternatively be rated based on diplopia 
as found at examination in June 2008. The examiner noted that the 
Veteran had diplopia in several visual fields. Diplopia was 
charted laterally nasally between 31 and 40 degrees, temporally 
between laterally between 31 and 40 degrees, and down between 31 
and 40 degrees. The area that is most favorable for rating 
purposes is to be considered-this would be down, warranting a 
rating for visual acuity equivalent to 20/200. Additionally, 
because the examiner stated that the Veteran had diplopia in 
several visual fields, and the left temporal and left nasal 
lateral areas are located on opposite sides of the center of the 
eye, the Board finds that the Veteran has diplopia in two 
individual and separate areas of the eye. Accordingly, the 
Veteran's diplopia is to be rated as the next most favorable 
visual acuity step, or 15/200. See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6090 (Diplopia), Note 4. Either 20/200 or 15/200 visual 
acuity warrants a rating of 20 percent. See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6090 (Diplopia), 6077 (visual acuities for which 
rating of 20 percent is warranted) (2008). 

The 20 percent rating for diplopia and the 10 percent rating for 
constriction of visual field may not be combined; rather, the 
more favorable of the two ratings is to be applied. See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090, Note 2 (2008). The next higher 
rating of 30 percent for diplopia is not warranted because there 
is no evidence to show diplopia within the center 21 to 30 
degrees of the eye or central 20 degrees of the eye; the 
preponderance of the evidence is therefore against assignment of 
a rating of 30 percent for diplopia. 

The Board has carefully considered assignment an effective date 
for a staged higher rating from 10 percent based on loss of 
visual field to 20 percent based on diplopia. The Veteran did not 
indicate he had diplopia at his June 2006 Board hearing. He 
indicated at the Board hearing that he had just recently had eye 
surgery. At the June 2008 VA examination the Veteran indicated 
that his diplopia had begun after the surgery and approximately 1 
1/2 years prior to the examination. This would post-date the June 
2006 Board hearing. The Veteran has been credible in his 
proceedings before VA and the VA examiner's recorded history 
reflects that the examiner found the Veteran competent and 
reliable in reporting diplopia, which was confirmed on objective 
examination. 

Affording all benefit of the doubt in favor of the Veteran, the 
Board will grant an effective date of January 1, 2007, 
approximately eighteen months prior to the June 2008 VA 
examination, for the 20 percent rating for diplopia. This is the 
best evidence the Board has as to the date entitlement arose for 
this higher staged rating based on diplopia. See 38 C.F.R. 
§ 3.400 (generally effective date is date entitlement arose or 
date of claim, whichever is later).

An additional 10 percent rating for active pathology due to 
unhealed injury of the eye is to be added and combined to the 
ratings assigned by the Board above. See 38 C.F.R. § 4.84a, 
Diagnostic Code 6009. At the May 2004 VA examination, the VA 
examiner noted that the Veteran's eye injury had initially healed 
during active service but that the Veteran had experienced 
"severe recurrences" since July 2003, which is the month after 
the Veteran's discharge from service. At the June 2008 VA 
examination, the examiner noted that the Veteran complained of 
photophobia and dry eye. The Veteran indicated his right eye had 
hurt and stung for the past five years. The Veteran was also 
noted to experience severe pain due to recurrent erosion. The 
examiner noted that the Veteran was seen at VA in 2005 for 
recurrent erosion. 

At the June 2008 VA examination the Veteran was noted to use 
artificial tears and ointment and to wear sunglasses and  a hat 
outside to decrease his glare symptoms. During the June 2008 VA 
examination the Veteran was observed to experience severe eye  
pain and broke down into tears at one point due to pain during 
the examination. Certain aspects of the examination could not be 
conducted due to pain and severe photophobia. The Veteran was 
also noted to have accommodative insufficiency on examination. 
Due to the limited examination resulting from the Veteran's sever 
pain and photophobia the examiner could not rule out other retina 
or optic nerve conditions. 

In the Board's view, the foregoing is sufficient evidence of 
active pathology involving unhealed injury of the eye so as to 
warrant a separate 10 percent evaluation for unhealed injury of 
the eye. The additional 10 percent rating is to be combined with 
the ratings based on diplopia, loss of visual field or loss of 
visual acuity. See 38 C.F.R. § 4.84a, Diagnostic Code 6009. After 
reviewing the May 2004 and June 2008 VA examination reports, and 
the Veteran's credible June 2008 Board hearing testimony, the 
Board finds that this additional 10 percent rating is warranted 
from the effective date of service connection, June 8, 2003, 
forward. 

After combining this additional 10 percent rating pursuant to 38 
C.F.R. § 4.25, the ratings for service-connected right eye 
disability and corresponding effective dates to be assigned are a 
rating of 20 percent from June 8, 2003, the day after discharge 
from service, forward; and a rating of 30 percent from January 1, 
2007. To this extent only, the benefit sought on appeal is 
granted.


Extra-schedular Considerations

The Board has considered whether the Veteran is entitled to an 
increased rating on an 'extra- schedular' basis. In exceptional 
cases where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration of 
'an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). 

This case does not present an exception disability picture. For 
example, at the June 2008 VA examination, the examiner commented 
that although the Veteran's disability could be related corneal 
injury and he could not rule out other retina or optic nerve 
conditions since his photophobia precluded a complete 
examination, that, given the good acuity and reasonably good 
confrontation he would not pursue a further diagnostic 
determinations in this regard. The results of the VA examination 
were inconclusive in this respect; however, as noted above, the 
Veteran did not appear for a VA examination scheduled in June 
2010. Consistent with the ratings assigned by the Board, the 
evidence indicates that the Veteran's disability significantly 
interferes with employment but that he continues to work. 

Additional determinations as to pathology of the eye and matters 
relevant to extraschedular evaluation were precluded by the 
Veteran's failure to appear for the June 2010 VA examination. 
Thus, this original compensation claim for a higher initial 
rating is to be based upon the evidence of record. See 38 C.F.R. 
3.655(b). The preponderance of the limited evidence of record 
indicates that the Veteran continues to work with a degree of 
impairment commensurate with the ratings assigned by the Board as 
directly considered in the rating code, and that the disability 
picture is not so unusual or exceptional as to warrant referral 
consideration of an extraschedular rating. The Board notes that 
the disability ratings assigned by the Board in this appeal are 
in accord with a substantial degree of disability of one eye--a 
30 percent rating is the highest available schedular rating for 
disability of one eye. See 38 C.F.R. § 4.80 (rating of one eye) 
(2008). 


Headaches

The Board notes that the Veteran has provided credible evidence 
of substantial headaches associated with his service-connected 
right eye disability. In prior remands pertaining to the current 
appeal the Board directed further development as to the etiology 
of the Veteran's headaches as there were indications that they 
were part and parcel of the Veteran's right eye disability. As 
noted in the introduction above, however, based on findings of a 
VA clinician, in a rating decision dated in March 2010 the RO 
awarded entitlement to service connection for muscle tension 
headaches as secondary to service-connected right eye disability, 
effective from June 8, 2003. This is therefore a condition caused 
by, but not part and parcel of, service-connected right eye 
disability, and is not currently within the ambit of the current 
appeal or the Board's jurisdiction. 

The RO assigned an initial noncompensable rating for the 
headaches, effective from June 8, 2003. The Veteran has not 
submitted a notice of disagreement subsequent to April 6, 2010, 
notice of the March 2010 rating decision, although the one-year 
period beginning from April 6, 2010, for submitting a notice of 
disagreement with the assigned noncompensable (0 percent) initial 
rating for muscle tension headaches has not yet expired. See 38 
U.S.C.A. § 7105.


ORDER

Entitlement to a higher initial rating of 20 percent for right 
eye disability for the period from June 8, 2003, to December 31, 
2006, is granted.

Entitlement to a higher initial rating of 30 percent for 
disability of the right eye for the period from January 1, 2007, 
forward, is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


